Citation Nr: 1704539	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-35 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the St. Petersburg, Florida RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In his September 2015 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  In a January 2017 statement, the Veteran's representative stated that the Veteran was unable to Travel to Washington, and was requesting a Travel Board hearing at the St. Petersburg RO instead.

As the Veteran has not withdrawn his request for a hearing before the Board and is entitled to such a hearing, and because Travel Board hearings are scheduled by the RO, the case must be remanded for that purpose.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board (or videoconference in the alternative, if he so desires) hearing at the St. Petersburg RO.  Thereafter, these matters should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

